Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-3, 8-9, and 14 have been canceled; claims 13, 15-17, and 23 are are withdrawn from consideration as non-elected claims, claims 1, 7, and 13 have been amended, and claims 21-23 are added as new claims; Claims 1, 4-7, 10-12, and 18-22 remain for examination, wherein claims 1 and 7 are independent claims.

Previous Claim Objections/Rejections
Previous rejection of Claim(s) 1, 4-6, and 18-20 under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 101840763 A, with on-line English translation, thereafter CN’763) in view of Makino (KR 10-201100444832A, corresponding to US-PG-pub 20100043927 A-updated as US 8491731 B2, thereafter PG’927) is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 7/22/2021.
However, in view of the Applicant’s “arguments/remarks with amendment” and reconsideration, a new rejection has been listed as following:

Claim Objections
Claim 23 is objected to because of the following informalities: since claim 13 depend on withdrawn claim 13, this claim should be indicated as a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 101840763 A, with on-line English translation, thereafter CN’763).
Regarding claims 1 and 18-20, CN’763 teaches a soft magnetic alloy in powder form with nano-crystalline structure for electronic component, and manufacturing process (Abstract, background technology, par.[0025], and claims of CN’763), which reads on the Fe-based nano-crystalline alloy (cls.1,18-20). The composition comparison between composition ranges in the instant claim and the composition of the sample No.22 in table 1 of CN’763 is listed in following table. All of the major essential composition ranges the disclosed by the sample No.22 in table 1 of CN’763 are within the claimed alloy composition ranges and the sample including Si and C as essential alloy elements. It is noted that the 5 at% Si and 0.1 at% Nb in the sample No.22 in table 1 of CN’763 are outside the claimed Si range and Nb range. However, CN’763 specify M (including Si) can be adjusted in the range of 0.02-20 at%; and T (including Nb) can be adjusted from 0.002-5 at% (refer to the alloy formula in Abstract and claim 1 of CN’763). The Si and Nb ranges disclosed by CN’763 overlap the claimed Si and Nb ranges, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjusting the amount of Si and Nb ranges in the alloy from the disclosure of CN’763 since CN’763 teaches the same soft magnetic alloy in powder form with nano-crystalline structure as recited in the instant invention through whole disclosing range. CN’763 specify the benefits of adding proper amount M element (including Si) and T element (including Nb) (par.[0015]-[0016] of CN’763). 

 Element
From instant Claim 1 (in at%) 
CN’763 (at%) 
Sample No.22 (table 1)
Within range
(in at%)
M1 is at least one of Co and Ni
0-0.5
With Fe+M1=1
Ni and Co: trace amount
Ni and Co: 0-trace amount
M2 is at least one of Nb, Mo, Zr, Ta, W, Hf, Ti, V, Cr, and Mn necessary Nb
1.5-3
Nb: 0.1
Variable from 
0.002-5 (cl.1 and par.[0010] of CN’763)
Nb: 1.5-3
overlapping
B
10-13
12.5

12.5
P
>0 - 4
3.5
3.5
Cu
>0 - 1.5
0.2
0.2
M3 is at least two of C, Si, Al, Ga, and Ge
C: 0.1-0.6 wt%
Total: 8.5-12 at%
C: 1 at% corresponding to about 0.3 wt%
Si: 5 at%
Si Adjustable: 0.02-20
C: 0.3 wt%
Total; (Si+C): 8.5-12 overlapping
Fe
Balance 
balance
Balance 
C/(Fe+C) wt% ratio
0.1-0.7
About 0.4
About 0.4

From claims 18-19


C/(Fe+C) wt% ratio
0.3-0.7 (cl.18)
0.4-0.7 (cl.19)
About 0.4
About 0.4

From claim 20


P
From > 2 to 4
3.5
3.5


Notes: Fe has atomic weight of about 55.8 and C has atomic weight of about 12.0, the atomic percent of C and Fe can be converted to weight percent by calculation according the Fe as major base element.
Regarding claim 4, CN’763 teaches single amorphous structure before heat treatment (Par.[0025]-[0026] of CN’763).
Regarding claims 5, CN’763 provides example having less than 50 nm crystalline grain after heat treatment (Fig.2 of CN’763).
Regarding claims 6, CN’763 provides saturation magnetic flux density for the sample No.22 in table 1 is 1.65 T, which reads on the claimed limitation in the instant claim.

Claim(s) 7, 10-12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’763 in view of Makino (KR 10-201100444832A, corresponding to US-PG-pub 20100043927 A-updated as US 8491731 B2, thereafter PG’927).
Regarding claim 7, it includes the same alloy composition as disclosed in claim 1. CN’763 is applied to the instant claim 7 for the same reason as stated above.
Still regarding claim 7, CN’763 teaches a soft magnetic alloy in powder form with nano-crystalline structure for electronic component, and manufacturing process (Abstract, background technology, par.[0025], and claims of CN’763), but it does not specify the insulator in the coil part. However, applying an insulator in a coil part is a well-known technique as demonstrated by PG’927. PG’927 teaches a Fe-based nano-crystalline alloy is suitable for use in a transformer, an inductor, a magnetic core included in a motor, or the like (abstract and par.[0002] of PG’927). PG’927 provides examples applying magnetic powder with diameter less than 150 m and mixing with epoxy resin to produce molded body (par.[0058] and table 21 of PG’927), which reads on the insulator in coil part as recited in the claim 7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, using insulator in coil part, as claimed from the disclosure of PG’927 for the magnetic powder of CN’763 since both PG’927 and CN’763 teach the same Fe-based magnetic alloy for the same electronic magnetic part application and PG’927 specify improvement of the magnetic properties (table 21 of PG’927).
Regarding claim 10, CN’763 teaches single amorphous structure before heat treatment (Par.[0025]-[0026] of CN’763).
Regarding claims 11, CN’763 provides example having less than 50 nm crystalline grain after heat treatment (Fig.2 of CN’763).
Regarding claims 12, CN’763 provides saturation magnetic flux density for the sample No.22 in table 1 is 1.65 T, which reads on the claimed limitation in the instant claim.
Regarding claims 21-22, CN’763 does not specify the powder size in the instant claims. PG’927 teaches a Fe-based nano-crystalline alloy is suitable for use in a transformer, an inductor, a magnetic core included in a motor, or the like (abstract and par.[0002] of PG’927). All of the alloy composition ranges disclosed by PG’927 (abstract, par.[0016], claims 1-3, and examples of PG’927) overlap the claimed alloy composition ranges. PG’927 provides examples applying magnetic powder with diameter less than 150 m and mixing with epoxy resin to produce molded body (par.[0058] and table 21 of PG’927), which overlaps the claimed powder size as claimed in the instant claims. Overlapping in powder size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the magnetic powder as claimed from the disclosure of PG’927 for the magnetic powder of CN’763 since both PG’927 and CN’763 teach the same Fe-based magnetic alloy for the same electronic magnetic part application and PG’927 specify improvement of the magnetic properties (table 21 of PG’927).
Note: US 10,388,444 B2 is cited as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1, 4-7, 10-12, and 18-22 have been considered but they are moot in view the new ground rejection as stated above. Regarding the arguments related to the amended features, the Examiner’s position has stated as above.
The summarization of the Applicant’s arguments:
1, CN’763 does not specify the Nb and Si amount as claimed in the instant claims. There is an exponentially significant number of compositional ratio that can be derived from the overly broad disclosure,
2, CN’763 does not suggest increasing the amount of Nb and Si relative to sample 22.
3, many of the samples of CN’763 utilize Nb and/or Si outside the claimed ranges.
4, the secondary prior art KR’832 (corresponding to PG’927) does not obviate the aforementioned deficiencies of CN’763.
In  response
Regarding the arguments 1-3, Firstly, it is noted that there is only alloy composition limitations in the instant amended claim 1. CN’763 teaches an alloy with all of the essential element ranges within or overlap the claimed alloy composition ranges. MPEP 2144 05 I. CN’763 not only provides the sample No.22 in table 1 having all of the essential alloy elements as claimed in the instant claims, but also specify Nb and Si can be adjusted in the ranges overlapping the claimed ranges. Secondly, The invention of CN’763 ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range; Finally, it is noted that there is no any evidence to show the criticality of the claimed narrow alloy composition ranges in term of the alloy’s microstructure or properties. In contrast, as pointed out in the rejection for the instant claims, CN’763 teaches the same microstructure and properties as claimed in the dependent claims (refer to the rejection for the instant claims 4-6 and 10-12.
Regarding the argument 4, the secondary prior art PG’927 is cited for insulator in coil and powder size. The discussions and motivation for combining it with CN’763 can further refer to the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734